        Case 6:20-cv-00456-ADA Document 57 Filed 03/22/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                      §
                                          §     CIVIL NO:
vs.                                       §     WA:20-CV-00456-ADA
                                          §
MICROSOFT CORPORATION                     §

              ORDER RESETTING MARKMAN HEARING


     IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                       reset for
MARKMAN HEARING by zoom
                     zoom on Tuesday, March 23, 2021 at 10:00 AM.

       IT                     22nd day of March, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
